                                            Case 4:20-cv-02695-PJH Document 40 Filed 10/14/20 Page 1 of 3




                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7        PETER JAMES COOKS,
                                                                                         Case No. 20-cv-02695-PJH
                                  8                    Plaintiff,

                                  9              v.                                      ORDER GRANTING RENEWED
                                                                                         MOTION FOR LEAVE TO AMEND
                                  10       CONTRA COSTA COUNTY,
                                                                                         Re: Dkt. No. 33
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Before the court is plaintiff Peter Cooks’ renewed motion to file an amended

                                  15   complaint. The matter is fully briefed1 and suitable for decision without oral argument.

                                  16   Having read the parties’ papers and carefully considered their arguments and the

                                  17   relevant legal authority, and good cause appearing, the court hereby rules as follows.

                                  18          On August 6, 2020, this court granted defendant Contra Costa County’s motion to

                                  19   dismiss and dismissed both of plaintiff’s claims with leave to amend. Dkt. 24 at 6. The

                                  20   court ordered plaintiff to file an amended complaint with 21 days of the date of the order

                                  21   and further ordered plaintiff’s counsel to file proof of admission to practice within the

                                  22   same time period. Id. Plaintiff missed the filing deadline by one day and filed a motion

                                  23   for leave to amend, (Dkt. 27), which the court denied without prejudice, (Dkt. 29). Plaintiff

                                  24   now brings a renewed motion to file an amended complaint.

                                  25          Federal Rule of Civil Procedure 15(a)(2) requires that a plaintiff obtain either

                                  26   consent of the defendant or leave of court to amend his complaint, but “leave shall be

                                  27
                                       1
                                  28    Plaintiff declined to file a reply brief within the timeframe provided for by the Civil Local
                                       Rules.
                                          Case 4:20-cv-02695-PJH Document 40 Filed 10/14/20 Page 2 of 3




                                  1    freely given when justice so requires.” Fed. R. Civ. P. 15(a); see, e.g., Chodos v. W.

                                  2    Pub. Co., 292 F.3d 992, 1003 (9th Cir. 2002). This policy is “to be applied with extreme

                                  3    liberality.” Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1051 (9th Cir. 2003).

                                  4    The “party opposing amendment ‘bears the burden of showing prejudice.’” Id. at 1052

                                  5    (quoting DCD Programs, Ltd. v. Leighton, 833 F.2d 183, 185 (9th Cir. 1987)).

                                  6           Leave to amend is thus ordinarily granted unless the amendment is futile, would

                                  7    cause undue prejudice to the defendants, or is sought by plaintiffs in bad faith or with a

                                  8    dilatory motive. Foman v. Davis, 371 U.S. 178, 182 (1962); Smith v. Pac. Props. & Dev.

                                  9    Corp., 358 F.3d 1097, 1101 (9th Cir. 2004). While the court should consider all those

                                  10   factors, “the crucial factor is the resulting prejudice to the opposing party.” Howey v.

                                  11   United States, 481 F.2d 1187, 1190 (9th Cir. 1973).

                                  12          As an initial matter, the court denied plaintiff’s previous motion for leave to amend
Northern District of California
 United States District Court




                                  13   because plaintiff’s counsel repeatedly failed to heed the court’s admonition to

                                  14   demonstrate admission to practice before this court. Dkt. 29 at 1–2. Plaintiff’s counsel

                                  15   has now met the requirements to appear pro hac vice in this action. Dkt. 31. The court

                                  16   also denied the motion because plaintiff added a cause of action under the Rehabilitation

                                  17   Act without permission of defendant or the court. Dkt. 29 at 2. In his renewed motion,

                                  18   plaintiff addresses his Rehabilitation Act claim and argues that he meets the

                                  19   requirements for Rule 15. Dkt. 33 at 1–2.

                                  20          Defendant opposes the motion arguing that amendment is futile and urges the

                                  21   court to apply the same test as Rule 12(b)(6). Dkt. 37 at 1–2. Absent from defendant’s

                                  22   opposition is any contention that it will suffer undue prejudice, that plaintiff’s motion is in

                                  23   bad faith, or is otherwise dilatory. As a general rule, this court normally does not rule on

                                  24   the futility of an amendment at the motion to amend stage unless the proposed

                                  25   amendment is clearly and unambiguously futile. See Overpeck v. FedEx Corp., 2020 WL

                                  26   2542030, at *4 (N.D. Cal. May 19, 2020). “In general, the futility of amendment is better

                                  27   tested in a motion to dismiss for failure to state a claim or a summary judgment motion.”

                                  28   Bd. of Trs. of the Auto. Indus. Welfare Fund v. Groth Oldsmobile/Chevrolet, Inc., 2010
                                                                                       2
                                          Case 4:20-cv-02695-PJH Document 40 Filed 10/14/20 Page 3 of 3




                                  1    WL 760452, at *3 (N.D. Cal. Mar. 4, 2010). In this case, the court cannot say that

                                  2    amendment is clearly and unambiguously futile. Defendant may, of course, reassert its

                                  3    arguments in a motion to dismiss or motion for summary judgment.

                                  4           In sum, “[t]he standard for granting leave to amend is generous.” United States v.

                                  5    Corinthian Colls., 655 F.3d 984, 995 (9th Cir. 2011) (quoting Balistreri v. Pacifica Police

                                  6    Dep’t, 901 F.2d 696, 701 (9th Cir. 1990)). Defendant has not met its burden to deny

                                  7    leave to amend. Accordingly, plaintiff’s renewed motion for leave to amend is

                                  8    GRANTED. Plaintiff shall file his proposed amended complaint, (Dkt. 27-1), within seven

                                  9    days of the date this order is filed.

                                  10          IT IS SO ORDERED.

                                  11   Dated: October 14, 2020

                                  12                                                /s/ Phyllis J. Hamilton
Northern District of California
 United States District Court




                                                                                    PHYLLIS J. HAMILTON
                                  13                                                United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     3
